DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    LUISA MARTINEZ VALDIVIESO,
                             Appellant,

                                      v.

                       JOHN YEPPES VERGARA,
                              Appellee.

                               No. 4D22-298

                                [July 7, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Davis, Judge; L.T. Case No. FMCE20-007182
(38).

  Luisa Martinez Valdivieso, Weston, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.